Citation Nr: 1735563	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle/foot disorder other than gout, arthritis and bilateral ankle tendonitis, to include bilateral heel spurs.  

2.  Entitlement to service connection for a bilateral knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2014, the Board expanded the Veteran's original claims for service connection for bilateral feet and ankle disabilities to include all foot and ankle disabilities raised by the record, including bilateral heel spurs.  The Board then denied service connection for gout and arthritis of the bilateral feet and ankles, and remanded the claims on the title page for additional development at that time, and again in March 2015.  In this regard, the Board has consolidated the foot and ankle claims into one, as it involves one common diagnosis.

In September 2015, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The September 2016 VHA opinion has been associated with the record, and the Veteran was provided with a copy and given 60 days to respond.  See 38 C.F.R. § 20.903(a).  


FINDINGS OF FACT

1.  Bilateral heel spurs did not manifest in service and are not otherwise etiologically related to active duty service.

2. Bilateral knee DJD did not manifest in service or within one year of separation from service, and is not otherwise etiologically related to active duty service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot/ankle disorder other than gout, arthritis, and bilateral ankle tendonitis, to include bilateral heel spurs, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for a bilateral knee DJD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his current bilateral foot/ankle and knee disabilities are due to in-service marching in formation, stomping the heels of his feet and from various injuries from playing sports.  See March 2010 statement. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, the Veteran has diagnoses of bilateral heel spurs and bilateral knee degenerative joint disease (DJD), satisfying element one of service connection.  See, e.g., April 2010 and September 2014 VA Examination Reports.  (As noted above, service connection for gout and arthritis of the feet and ankles has been finally denied by the Board, and the Veteran is already service-connected for right knee bursitis and bilateral ankle tendonitis.)

Regarding element two, the Veteran's service treatment records show that he received treatment for his feet, ankles, and knees in service.  In June 1976 and April 1978, the Veteran complained of foot pain.  In April 1977, he sustained a right knee sprain while playing tennis.  An assessment of "probable" left knee arthritis was noted in December 1977.  In April 1977, he complained of pain in his right ankle.  X-rays were negative for a fracture, and the Veteran was given an Ace wrap and ice.  A follow-up appointment resulted in an ankle sprain diagnosis.  He twisted his left ankle playing softball in March 1978 and was diagnosed with edema of the left ankle.  Approximately two weeks after the injury, a treatment record indicated that the ankle injury resolved as far as swelling.  Later in March 1978, he was diagnosed with a left ankle sprain after he twisted his ankle running.  Thus, the second element of service connection is also established.

However, the Veteran's June 1978 service discharge examination was normal and he denied any arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or foot trouble at that time.  Post-service treatment records show complaints of foot and knee pain beginning in 1999.  At that time, he reported the onset of right foot pain three days prior.  X-rays were negative.  He further reported a right knee injury five to six years prior.  In May 2001, he injured his left knee after a five to six foot jump.  The Veteran underwent a left Achilles tendon surgery in August 2004.  He was diagnosed with gouty arthritis in January 2010. 

As to the final element, nexus, in April 2010, a VA physician opined that the Veteran's bilateral ankle tendonitis and right knee bursitis were at least as likely as not related to his active duty service, finding that the wear and tear of the military most likely contributed to the development of his current symptoms.  The April 2010 VA examiner did not address the Veteran's diagnosed bilateral heel spurs or his right knee DJD.  

A September 2014 VA opinion stated that, since all complaints had resolved by separation and there were no complaints until 1999, the Veteran's current bilateral knee, and ankle/foot disabilities were less likely due to service and more likely due to gouty arthritis and stress/strain/wear/tear while working at an electrical company following active duty.  The VA examiner did not address the April 2010 VA examiner's findings that the Veteran experienced military wear and tear that had contributed to his now service-connected right knee bursitis and bilateral ankle tendonitis.  In a March 2015 addendum, the September 2014 VA examiner opined that the prior April 2010 VA examiner's opinion was "an error," without any supportive rationale.  

In September 2015, the Board sought an expert medical opinion from the VHA.  In a September 2016 report, the VHA orthopedist opined that the Veteran's bilateral foot/ankle and knee disabilities did not have their onset in service or are not otherwise related to his service.  Following a review of the Veteran's private treatment records that revealed a history of gouty arthritis, deep venous thrombosis (DVT), thrombocytopenia, as well as a 2010 blood test that showed an increase in rheumatoid arthritis among other things, the orthopedist determined that the degenerative changes in the Veteran's knees started in adult life and were unrelated to service.  Further, he explained that the in-service bursitis of the right knee, involving only the knee cap, is not a degenerative disorder and thus is unrelated to his current bilateral knee arthritis.  He emphasizes that the finding of "probable" left knee arthritis in December 1977 was not verified, as no contemporaneous X-rays exist.  Moreover, the orthopedist disagreed with the 2010 VA examiner in finding that ankle tendinitis was not related to the Veteran's service but is rather a developmental condition that occurred in adult life, unrelated to service.  The orthopedist noted that the Veteran's in-service bilateral ankle sprains were self-limited conditions that would not cause heel spurs, and emphasized that the Veteran denied foot and ankle pain at service separation.  The Board affords this opinion high probative value, as it is based on the Veteran's relevant history and is supported by a robust rationale.

Thus, the only competent and probative opinions of record are against the claims.  To this end, the Veteran is competent to report symptoms, such as pain, and when those symptoms had their onset.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, he has not been shown to have the requisite medical training to render an opinion on the etiology of his bilateral knee DJD and heel spurs.  Therefore, his opinion as to the etiology of these disabilities is not competent medical evidence, and is thus afforded no probative weight.  

Finally, given the VHA expert's opinion, there is no indication that arthritis of the bilateral knees manifested within the first post service year or during service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, for the reasons outlined above, the preponderance of the evidence is against the claims for service connection for bilateral knee DJD and heel spurs, the benefit of the doubt doctrine is not applicable, and service connection is denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral foot/ankle disorder other than gout, arthritis, and bilateral ankle tendonitis, to include bilateral heel spurs, is denied.

Service connection for a bilateral knee DJD is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


